Citation Nr: 9921159	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  92-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  This appeal comes to the Board of Veterans' Appeals 
(hereinafter Board) from the Department of Veterans Affairs 
(hereinafter VA) regional office in Detroit, Michigan 
(hereinafter RO).

In March 1998, the Board granted the veteran's claim of 
entitlement to an increased rating for post-traumatic stress 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) and by an Order dated in February 1999, the 
Court vacated the March 1998 Board decision to the extent that it 
failed to grant a rating in excess of 30 percent and remanded the 
case to the Board for readjudication consistent with a Joint 
Motion For Remand.  

In accordance thereto, the Board refers the issue of entitlement 
to service connection for substance abuse, secondary to the 
veteran's service-connected post-traumatic stress disorder for 
appropriate disposition.  But see Brannon v. West, 12 Vet. App. 
32 (1998); 38 U.S.C.A. § 5101(a) (West 1991); see also 38 C.F.R. 
§§ 3.151(a), 3.155(a) (1998); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998). 


REMAND

In the Joint Motion for Partial Remand filed with the Court in 
January 1999, it was noted that the finding of Dr. Berkower dated 
in June 1997, was not considered in the Board's analysis of 
entitlement to an increased rating in excess of 30 percent.  The 
Board notes however, that in finding that a rating in excess of 
30 percent was not warranted in its March 1998 decision, the 
statement that the veteran had been precluded from gainful 
employment since 1982 by the veteran's private physician was 
indeed considered.  However, the Board noted that Dr. Berkower 
included the veteran's nonservice-connected substance abuse in 
his assessment that the veteran was precluded from gainful 
employment.  Regardless, based on the Joint Motion for Partial 
Remand, the Court has ordered the case remanded to the Board to 
be adjudicated in accordance thereto.  

Accordingly, this case is remanded to the RO for the following 
actions:

1.  All pertinent VA and private medical 
treatment records subsequent to June 1997, 
should be obtained and associated with the 
claims file. 

2.  The RO should obtain the treatment 
records from L. Berkower, M.D., subsequent 
to September 1993, to include all dates of 
treatment.  Additionally, Dr. Berkower 
should be requested to provide his 
professional credentials and a rationale 
for his opinion in June 1997, that the 
veteran's psychiatric disorder precluded 
gainful employment since 1982.  All 
clinical manifestations of the veteran's 
post-traumatic stress disorder upon which 
this opinion was based should be reported.  
Dr. Berkower should describe what types of 
employment activities were limited because 
of the veteran's service-connected 
post-traumatic stress disorder.  If more 
than one psychiatric disorder has been 
diagnosed, Dr. Berkower should specify 
whether his June 1997 opinion that the 
veteran was precluded from gainful 
employment was based upon the diagnosis of 
post-traumatic stress disorder alone, or 
whether it was based on a combination of 
the veteran's psychiatric disorders.  If 
physical disorders were also considered in 
rendering this opinion, Dr. Berkower should 
so specify.

3.  The RO should then arrange for a VA 
psychiatric examination of the veteran, to 
determine the nature and extent of the 
veteran's service-connected post-traumatic 
stress disorder.  The claims file must be 
made available to and be reviewed by the 
examiner.  The examiner should be provided 
with all the rating criteria under the 
former and revised schedular criteria for 
evaluating mental disorders.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations of the 
veteran's post-traumatic stress disorder 
should be reported in detail.  The examiner 
should indicate with respect to each of the 
psychiatric symptoms identified under the 
new schedular criteria for evaluating 
mental disorders whether such symptom is a 
symptom of the veteran's service-connected 
post-traumatic stress disorder.  If certain 
symptomatology cannot be dissociated from 
one psychiatric disorder or another, it 
should be specified.  The examiner should 
also assign a GAF code consistent with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM 
IV) and explain what the assigned code 
represents.  The examiner should provide an 
opinion concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected post-traumatic 
stress disorder, to include whether it 
renders him unemployable.  The veteran's 
post-traumatic stress disorder should be 
evaluated for the specific purpose of 
assessing the relative degree of industrial 
impairment, in light of the appellant's 
recorded medical and vocational history.  
Specifically, the examiner should describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected post-traumatic stress 
disorder.  A complete rationale for all 
opinions expressed must be provided.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (1998).

5.  Following completion of the foregoing, 
the RO should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report and 
the opinions requested.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions of 
all pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 (1998).  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

6.  Thereafter, the RO should adjudicate 
the issue of entitlement to a rating in 
excess of 30 percent for post-traumatic 
stress disorder under both the old and new 
regulations regarding psychiatric 
disorders.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.  The supplemental 
statement of the case should provide the 
veteran with all the criteria under both 
the former and revised diagnostic codes for 
rating psychiatric disorders.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.  

The RO is advised that the Board is obligated by law to ensure 
that the RO complies with its directives.  The Court has stated 
that compliance by the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  This claim must be 
afforded expeditious treatment by the RO.  The law requires that 
all claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  No action is required 
by the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


